EXHIBIT 10 (kkkk)

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made the 10th day of September, 2004,
by and between Access Worldwide Communications Inc., a Delaware corporation (the
“Company”), and Stedman Stevens (the “Employee”).

 

W I T N E S S E T H

 

WHEREAS, the Company wishes to assure itself of the services of the Employee,
and the Employee wishes to serve in the employ of the Company, upon the terms
and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter set forth, the parties hereto, intending to be legally bound, hereby
agree as follows:

 

1. Employment, Term. The Company hereby employs the Employee on the terms
hereinafter set forth for a period commencing on September 10, 2004, and ending
three (3) years thereafter (the “Term”), unless sooner terminated in accordance
with the terms of this Agreement. Notwithstanding the foregoing, if not sooner
terminated in accordance with the terms of this Agreement, then on the third
anniversary of the date hereof and on each anniversary of the date hereof
thereafter, the Term shall be automatically extended for an additional twelve
(12) months unless either party, no later than thirty (30) days prior to the
applicable anniversary date, advises the other in writing of a desire not to
extend.

 

2. Position, Duties. The Employee shall serve as President and CEO of the
Company’s AM Medica Communications Group division (which division currently
operates out of offices in New York, New York), or in such other capacity having
substantially the same duties and authority as may be assigned by the Chief
Executive Officer (“CEO”) of the Company or the CEO’s designee or successor.
Unless instructed otherwise by the CEO or the CEO’s designee or successor, the
Employee shall report to, and shall have such duties, objectives and
responsibilities consistent with the Employee’s position as shall be assigned to
the Employee by, the CEO, or the CEO’s designee or successor. The Employee shall
perform the Employee’s duties and responsibilities hereunder faithfully and
diligently, and shall devote the Employee’s full business time and attention to
the performance of the Employee’s duties and responsibilities hereunder. The
employee shall not be required to work out of the company’s office.

 

3. Compensation.

 

3.1 Base Salary. During the Term of this Agreement, in consideration of the
performance by the Employee of the services set forth in Section 2 and the
Employee’s observance of the other covenants set forth herein, the Company shall
pay the Employee, and the Employee shall accept, a base salary at the rate of
$250,000.00 per annum, payable in accordance with the standard payroll practices
of the Company. The Employee may be entitled to receive merit increases in base
salary during the Term hereof in such amount and at such times as shall be
determined by the CEO, in the CEO’s sole discretion, subject to approval of the
Board of Directors of the Company. In no event shall the failure to grant any
such increase (or the amount of any such increase) give rise to a claim by the
Employee under this Agreement.

 

1



--------------------------------------------------------------------------------

3.2 Bonus. The Employee may be eligible to receive an annual discretionary bonus
of up to, but no more than, 40% of the Employee’s then-base salary, in such
actual amount and based on such criteria as may be established by the CEO in the
CEO’s sole and absolute discretion, subject to approval of the Board of
Directors of the Company in its discretion. Any bonus awarded hereunder shall be
paid contemporaneously with other discretionary bonuses paid to similarly
situated employees of the Company, unless otherwise directed by the CEO.

 

3.3 Stock Options. On commencement of employment hereunder, the Employee shall
receive 20,000 stock options under and pursuant to the Company’s 1997 Stock
Option Plan, as amended from time to time, on such terms and at such pricing as
determined by the Company. Additionally, the Employee may, in the discretion of
the Company, be eligible to receive additional stock options annually on such
terms and at such pricing as determined by the Company.

 

4. Expense Reimbursement.

 

4.1 Ordinary Business Expenses. During the Term of the Employee’s employment by
the Company pursuant to this Agreement, consistent with the Company’s policies
and procedures as may be in effect from time to time, the Company shall
reimburse the Employee for all reasonable and necessary out-of-pocket ordinary
business expenses incurred by the Employee in connection with the performance of
the Employee’s duties hereunder, upon the presentation of proper accounts
therefore in accordance with the Company’s policies.

 

4.2 Commuting Expenses. During the Term of the Employee’s employment by the
Company pursuant to this Agreement, for each full calendar month in which the
Employee maintains no residence within the New York City metropolitan area the
Company shall pay to the Employee, in lieu of any other payment or reimbursement
for commuting expenses, the sum of Two Thousand Dollars ($2000.00).

 

5. Other Benefits. During the Term of the Employee’s employment by the Company
pursuant to this Agreement, the Employee shall be entitled to receive three (3)
weeks paid vacation time per annum (which shall not carry forward year-to-year
and are not otherwise compensable), and shall be entitled to such other benefits
(including, without limitation, customary medical, dental, vision, and other
insurance) as are from time to time made available to other similarly situated
employees of the Company, on the same terms as are available to such similarly
situated employees, it being understood that the Employee shall be required to
make the same contributions and payments in order to receive any of such
benefits as may be required of such similarly situated employees.

 

6. Termination of Employment.

 

6.1 Death. In the event of the death of the Employee during the Term of this
Agreement, the Company shall pay to the estate or other legal representative of
the Employee the

 

2



--------------------------------------------------------------------------------

salary provided for in Section 3.1 (at the annual rate then in effect) accrued
to the Employee’s date of death and not theretofore paid, and the estate or
other legal representative of the Employee shall have no further rights under
this Agreement.

 

6.2 Disability. If the Employee shall become incapacitated by reason of
sickness, accident or other physical or mental disability and shall for a period
of sixty (60) consecutive days be unable to perform the Employee’s normal duties
hereunder with reasonable accommodation, the employment of the Employee
hereunder may be terminated by the Company upon ten (10) days’ prior written
notice to the Employee. Promptly after such termination, the Company shall pay
to the Employee the salary provided for in Section 3.1 (at the annual rate then
in effect) accrued to the date of such termination and not theretofore paid.
Neither the Employee nor the Company shall have any further rights or
obligations under this Agreement, except as provided in Sections 7, 8, 9 and 10.

 

6.3 Due Cause. The employment of the Employee hereunder may be terminated by the
Company at any time during the Term of this Agreement for Due Cause (as
hereinafter defined). In the event of such termination, the Company shall pay to
the Employee the salary provided for in Section 3.1 (at the annual rate then in
effect) accrued to the date of such termination and not theretofore paid the
Employee, and, after the satisfaction of any claim of the Company against the
Employee arising as a direct and proximate result of such Due Cause, neither the
Employee nor the Company shall have any further rights or obligations under this
Agreement, except as provided in Sections 7, 8, 9 and 10. For purposes of this
Agreement, the term “Due Cause” shall be defined as (i) the inability of the
Employee, for any reason other than authorized vacation or disability, to
perform the Employee’s duties under this Agreement for a period of twenty (20)
consecutive business days; (ii) dishonesty toward the Company; (iii) theft; (iv)
conviction of a felony; (v) any breach of, or failure to perform under or in
accordance with, this Agreement; (vi) the willful failure of the Employee, for
any reason, within five (5) calendar days after receipt by the Employee of a
written notice from the Company, to correct, cease, or otherwise alter any
conduct or failure to act by the Employee which the Company, in its reasonable
discretion, considers insubordination or which the Company considers material to
its operation; and (vii) any other act, omission, or series or combination of
same, which the law recognizes as constituting “cause” for termination of
employment.

 

6.4 Other Termination by the Company. The Company may terminate the Employee’s
employment prior to the expiration of the Term of this Agreement for whatever
reason it deems appropriate; provided, however, that in the event that such
termination is not pursuant to Sections 6.1, 6.2, or 6.3, the Company shall
continue to pay to the Employee (or the Employee’s estate or other legal
representative in the case of the death of the Employee subsequent to such
termination), in the same periodic installments as the Employee’s annual salary
was paid, the salary provided for in Section 3.1 (at the annual rate then in
effect) until the earlier of (a) the then scheduled expiration of the Term
hereof, (b) nine (9) months following the date of termination. Neither the
Employee nor the Company shall have any further rights or obligations under this
Agreement, except as provided in Sections 7, 8, 9 and 10.

 

6.5 Termination by the Employee. This Agreement may be terminated by the
Employee, at any time. In the event such termination is for Good Reason within
thirty (30) days

 

3



--------------------------------------------------------------------------------

of a Change of Control (as such terms are hereinafter defined), then the Company
shall continue to pay to the Employee (or his estate or other legal
representative in the case of the death of the Employee subsequent to such
termination), in the same periodic installments as his annual salary was paid,
the salary provided for in Section 3.1 (at the annual rate then in effect) until
the earlier of the then scheduled expiration of the term hereof or twelve (12)
months following the date of such termination. In the event the Employee’s
employment hereunder is terminated by the Employee for any reason other than
Good Reason, the Company shall pay to the Employee the salary provided for in
Section 3.1 (at the annual rate then in effect) accrued to the date of such
termination and not theretofore paid the Employee. In either case, after the
satisfaction of any claim the Company may have against the Employee arising
during Employee’s employment with the Company, neither the Employee nor the
Company shall have any further rights or obligations under this Agreement,
except as provided in Sections 7, 8, 9 and 10. As used herein, the term “Good
Reason” shall mean (i) a reduction in the Employee’s annual base salary; or (ii)
a change in the Employee’s duties and responsibilities which represents a
substantial reduction of the duties and responsibilities which existed
immediately prior thereto or the assignment to the Employee of any substantial
new duties or responsibilities inconsistent with those which existed immediately
prior thereto; or (iii) the requirement by the Company that the Employee
(without the consent of the Employee) work out of a location more than fifty
(50) miles away from the Employee’s then-current work location, except for
reasonably required travel on the Company’s business. For purposes of this
Agreement, a “Change in Control” shall be deemed to occur (1) on the effective
date of any merger, consolidation, or reorganization which results in the
holders of the outstanding voting securities of the Company (determined
immediately prior to such merger or consolidation) owning less than an majority
of the outstanding voting securities of the surviving corporation (determined
immediately following such merger or consolidation), or any sale or transfer by
the Company of all or substantially all of its assets; or (2) on the date of
closing of any tender offer or exchange offer for, or the acquisition, directly
or indirectly, by any person or group of, all or a majority of the then
outstanding voting securities of the Company. Notwithstanding the foregoing, a
Change in Control shall not be deemed to occur if the Company either merges or
consolidates with or into another company or sells or disposes of all or
substantially all of its assets to another company, if such merger,
consolidation, sale or disposition is in connection with a corporate
restructuring wherein the stockholders of the Company immediately before such
merger, consolidation, sale, or disposition own, directly or indirectly,
immediately following such merger, consolidation, sale, or disposition at least
a majority of the combined voting power of all outstanding classes of securities
of the Company resulting from such merger or consolidation, or to which the
Company sells or disposes of its assets, in substantially the same proportion as
their ownership in the Company immediately before such merger, consolidation,
sale, or disposition.

 

6.6 Rights to Benefits. Upon termination of employment under any provision
contained in this Section 6, rights and benefits of the Employee, the Employee’s
estate or other legal representative under the employee benefit plans and
programs of the Company, if any, will be determined in accordance with the terms
and provisions of such plans and programs. Neither the Employee nor the Company
shall have any further rights or obligations under this Agreement, except as
provided in Sections 7, 8, 9 and 10.

 

4



--------------------------------------------------------------------------------

7. Confidential Information.

 

7.1 (a) The Employee shall, during the Employee’s employment with the Company
and at all times thereafter, treat all confidential material (as hereinafter
defined) of the Company or any of the Company’s subsidiaries, affiliates or
parent entities (the Company and the Company’s subsidiaries, affiliates and
parent entities being hereinafter collectively referred to as the “Company
Group”) confidentially. The Employee shall not, without the prior written
consent of the CEO, disclose such confidential material, directly or indirectly,
to any party, who at the time of such disclosure is not an employee or agent of
any member of the Company Group, or remove from the Company’s premises any notes
or records relating thereto, copies or facsimiles thereof (whether made by
electronic, electrical, magnetic, optical, laser, acoustic or other means), or
any other property of any member of the Company Group. The Employee agrees that
all confidential material, together with all notes and records of the Employee
relating thereto, and all copies or facsimiles thereof in possession of the
Employee (whether made by the foregoing or other means) are the exclusive
property of the Company.

 

(b) For the purposes hereof, the term “confidential material” shall mean all
information in any way concerning the activities, business or affairs of any
member of the Company Group or any of the customers of any member of the Company
Group, including, without limitation, information concerning trade secrets,
together with all sales and financial information concerning any member of the
Company Group and any and all information concerning projects in research and
development or marketing plans for any products or projects of the Company
Group, and all information concerning the practices and customers of any member
of the Company Group; provided however, that the term “confidential material”
shall not include information which becomes generally available to the public
other than as a result of a wrongful disclosure by the Employee.

 

7.2 Promptly upon the request of the Company, the Employee shall deliver to the
Company all confidential material relating to any member of the Company Group in
the possession of the Employee without retaining a copy thereof (provided,
however, that the Employee shall be entitled to retain a list of such
confidential material so long as the form of such list is reasonably acceptable
to the Company), unless, in the written opinion of counsel for the Company
delivered to the Employee, either returning such confidential material or
failing to retain a copy thereof would violate any applicable Federal, state,
local or foreign law, in which event such confidential material shall be
returned without retaining any copies thereof as soon as practicable after such
counsel advises in writing to the Employee that the same may be lawfully done.
It is expressly understood that the Employee shall have the right to rely upon
such counsel’s opinion.

 

7.3 In the event that the Employee is required, by oral questions,
interrogatories, requests for information or documents, subpoena, civil
investigative demand or similar process, to disclose any confidential material
relating to any member of the Company Group, the Employee shall provide the
Company with prompt notice thereof so that the Company may seek an appropriate
protective order and/or waive compliance by the Employee with the provisions
hereof.

 

5



--------------------------------------------------------------------------------

8. Non-Competition.

 

8.1 The Employee acknowledges that the services to be rendered by the Employee
to the Company are of a special and unique character. The Employee agrees that,
in consideration of the Employee’s employment hereunder, the Employee will not,
directly or indirectly, (a) so long as the Employee is employed pursuant to this
Agreement and for nine months thereafter, (i) engage, whether as principal,
agent, investor, distributor, representative, stockholder, employee, consultant,
volunteer or otherwise, with or without pay, in any activity or business
venture, which is competitive with the business of the Company or any other
members of the Company Group engaged in the business of medical and/or
pharmaceutical education (but the Employee may own not more than five percent
(5%) of the issued and outstanding voting stock of a company the shares of which
are regularly traded on a national securities exchange or on the
over-the-counter markets), (ii) solicit or entice or endeavor to solicit or
entice away any of the clients or customers of any member of the Company Group,
either on the Employee’s own account or for any other person firm, corporation
or organization, (iii) solicit or entice or endeavor to solicit or entice away
from any member of the Company Group any person who was or is at the time of
solicitation, a director, officer, employee, agent or consultant of such member
of the Company Group, on the Employee’s own account or for any person, firm,
corporation or other organization, whether or not such person would commit any
breach of such person’s contract of employment by reason of leaving the service
of such member of the Company Group, or (iv) employ any person who was or is at
the time of the solicitation, a director, officer or employee of any member of
the Company Group or any person who is or may be likely to be in possession of
any confidential information or trade secrets relating to the business of any
member of the Company Group; or (b) at any time make any statement, or engage in
any act or omission, which might reasonably be expected to disparage or impair
the business and/or reputation of any member of the Company Group. The Company
and /or Company Group shall not at any time make any statement, or engage in any
act or omission, which might reasonably be expected to disparage or impair the
business and /or reputation of the Employee. The provisions of this paragraph
8.1 shall be inapplicable in the event this agreement is not renewed by either
party.

 

8.2 The Employee and the Company agree that if, in any proceeding, the court or
authority shall refuse to enforce the covenants herein set forth because such
covenants cover too extensive a geographic area or too long a period of time,
any such covenant shall be deemed appropriately amended and modified in keeping
with the intention of the parties to the maximum extent permitted by law.

 

8.3 The Employee expressly acknowledges and agrees that the covenants and
agreements set forth in this Section 8 are reasonable in all respects, and
necessary in order to protect, maintain and preserve the value and goodwill of
the Company Group, as well as the proprietary and other legitimate business
interests of the members of the Company Group. The Employee acknowledges and
agrees that the covenants and agreements of the Employee set forth in this
Section 8 constitute a significant part of the consideration given by the
Employee to the Company in exchange for the salary and benefits provided for in
this Agreement, and are a material reason for such payment.

 

6



--------------------------------------------------------------------------------

9. Intellectual Property.

 

9.1 Any and all intellectual property, inventions or software made, developed or
created by the Employee during the Term of this Agreement which reasonably
relate to services rendered by the Employee to the Company during the Term of
the Employee’s employment by the Company (each, an “Invention”) , whether at the
request or suggestion of the Company or otherwise, whether alone or in
conjunction with others, and whether during regular working hours or otherwise,
shall be promptly and fully disclosed by the Employee to the CEO and/or the
Board of Directors of the Company and shall be the Company’s exclusive property
as against the Employee, and the Employee shall promptly deliver to the CEO
and/or the Board of Directors all papers, drawings, models, data and other
material relating to any Invention made, developed or created by the Employee as
aforesaid.

 

9.2 The Employee hereby expressly acknowledges and agrees that any Invention
developed or created by the Employee during the Term of this Agreement which
reasonably relates to services rendered by the Employee to the Company during
the Employee’s employment by the Company shall be considered “works made for
hire” within the meaning of the Copyright Act of 1976, as amended (17 U.S.C. §
101). Each such Invention as well as all copies of such Invention in whatever
medium fixed or embodied, shall be owned exclusively by the Company as of the
date of creation.

 

9.3 The Employee shall, upon the Company’s request and without any payment
therefore, execute any documents necessary or advisable in the opinion of the
Company’s counsel to direct issuance of patents or copyrights of the Company
with respect to such Invention as are to be in the Company’s exclusive property
as against the Employee under this Section 9 or to vest in the Company title to
such inventions as against the Employee, the expense of securing any such patent
or copyright, to be borne by the Company. In addition, the Employee agrees not
to file any patent, copyright or trademark applications related to such
Invention. The Company shall reimburse the Employee for any reasonable
out-of-pocket expenses he incurs in satisfying his obligations pursuant to this
paragraph 9.3.

 

10. Equitable Relief. In the event of a breach or threatened breach by the
Employee of any of the provisions of Sections 7, 8, or 9 of this Agreement, the
Employee hereby consents and agrees that the Company shall be entitled to
pre-judgment injunctive relief or similar equitable relief restraining the
Employee from committing or continuing any such breach or threatened breach or
granting specific performance of any act required to be performed by the
Employee under any of such provisions, without the necessity of showing any
actual damage or that money damages would not afford an adequate remedy and
without the necessity of posting a bond or other security. In the event of a
breach or threatened breach by the Company or Company Group of any of the
provisions of section 8.1 of this agreement, the Company and Company Group
hereby consent and agree that the Employee shall be entitled to prejudgment
injunctive relief or similar equitable relief restraining the Company and
Company Group from committing or continuing any such breach or threatened breach
or granting specific performance of any act required to be performed by the
Company and Company Group, without the necessity of showing any actual damage or
that money damages would not afford and adequate remedy and without the
necessity of posting a bond or other security. The parties hereto hereby consent

 

7



--------------------------------------------------------------------------------

to the jurisdiction of the federal courts located in the Southern District of
Florida and the state courts located in such District for any proceedings under
this Section 10. Nothing herein shall be constructed as prohibiting the Parties
from pursuing any other remedies at law or in equity which it may have.

 

11. Successors and Assigns.

 

11.1 Assignment by the Company. The Company may assign this Agreement to any
member of the Company Group or successor to the Company, and the Employee hereby
consents to such assignment.

 

11.2 Assignment by the Employee. The Employee may not assign this Agreement or
any part hereof.

 

12. Governing Law. This Agreement shall be deemed a contract made under, and for
all purposes shall be construed in accordance with, the laws of the State of
Florida applicable to contracts to be performed entirely within such State.

 

13. Entire Agreement. This Agreement contains all the understandings and
representations between the parties hereto pertaining to the subject matter
hereof and supersedes, in their entirety, all undertakings and agreements,
whether oral or in writing, if there be any, previously entered into by them
with respect to employment, severance, and any and all other matters set forth
or reasonably contemplated herein.

 

14. Modification and Amendment; Waiver. The provisions of the Agreement may be
modified, amended or waived, but only upon the written consent of the party
against whom enforcement of such modification, amendment or waiver shall be
effective only to the extent set forth in such writing. No delay or failure on
the part of any party hereto in exercising any right, power or remedy hereunder
shall effect or operate as a waiver thereof, nor shall any single or partial
exercise thereof or any abandonment or discontinuance of steps to enforce such
right, power, or remedy preclude any further exercise thereof or of any other
right, power or remedy.

 

15. Notices. Any notices, demands or other communication given in connection
herewith shall be in writing and be deemed given (i) when personally delivered,
(ii) sent by facsimile transmission to a number provided in writing by the
addressee and a confirmation of the transmission is received by the sender or
(iii) three (3) days after being deposited for delivery with a recognized
overnight courier, such as FedEx, with directions to deliver within three (3)
days, and addressed or sent, as the case may be, to the address or facsimile
number set forth below or to such other address or facsimile number as such
party may designate in accordance herewith:

 

When the Company is the intended recipient:

 

Access Worldwide Communications, Inc.

Attention: President and Chief Executive Officer

 

8



--------------------------------------------------------------------------------

4950 Communications Avenue

Suite 300

Boca Raton, Florida 33431

Facsimile No.: 1-800-464-8599

 

When the Employee is the intended recipient:

 

16. Severability. Should any provision of this Agreement be held by a court of
competent jurisdiction to be enforceable only if modified, such holding shall
not affect the validity of the remainder of this Agreement, the balance of which
shall continue to be binding upon the parties hereto with any such modification
to become a part hereof and treated as though originally set forth in this
Agreement. The parties further agree that any such court is expressly authorized
to modify any such unenforceable provision of this Agreement in lieu of severing
such unenforceable provision this Agreement in its entirety, whether by
rewriting the offending provision, deleting any or all of the offending
provision, adding additional language to this Agreement, or by making such other
modifications as it deems warranted to carry out the intent and agreement of the
parties as embodied herein to the maximum extent permitted by law. The parties
expressly agree that this Agreement as so modified by the court shall be binding
upon and enforceable against each of them. In any event, should one or more of
the provisions of this Agreement be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provisions hereof, and if such provision or provisions are not
modified as provided above, this Agreement shall be construed as if such
invalid, illegal or unenforceable provisions had never been set forth herein.

 

17. Survivorship. The respective rights and obligations of the parties hereunder
shall survive any termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations.

 

EXECUTED AS OF THE DATE FIRST ABOVE WRITTEN:

 

For the Company   For the Employee By:  

/s/ Shawkat Raslan

--------------------------------------------------------------------------------

  By:  

/s/ Stedman Stevens

--------------------------------------------------------------------------------

Title:  

CEO

      Stedman Stevens

 

9